Citation Nr: 1031836	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-31 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
service-connected left ankle arthritis.

2.  Entitlement to service connection for an autoimmune thyroid 
condition and scleroderma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from September 1982 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in December 2005.  
A statement of the case was issued in August 2006, and a 
substantive appeal was received in October 2006.  

On a form received in October 2007, the Veteran marked the 
appropriate line to indicate that she would appear at a hearing 
before the Board at the RO.  A hearing before the Board was 
scheduled for March 2010.  However, the Veteran failed to appear.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU) can 
be part of a claim for increased compensation.  However, in this 
case, a March 2008 VA treatment record reveals that the Veteran 
could not work due to her scleroderma, which the Board notes is 
not service-connected.  Moreover, when the Veteran was afforded a 
VA examination in February 2009, she reported that while she was 
not working, it was not because of her ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

There may be outstanding Social Security Administration (SSA) 
records.  February 2008 and July 2008 VA treatment records show 
that the Veteran was applying for SSA disability benefits.  It is 
unclear to the Board whether the Veteran is now in receipt of 
such benefits.  Since SSA records could be relevant to 
adjudication of the Veteran's appealed claims, appropriate action 
is necessary to obtain any SSA records before the Board may 
properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

When the Veteran was afforded a VA examination in February 2009, 
the VA examiner failed to adequately address functional 
limitations associated with the left ankle disorder including as 
associated with DeLuca factors of functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination.  38 
C.F.R. §§ 4.40 and 4.45 (2009); DeLuca v. Brown,  8 Vet. App. 202 
(1995).  An additional VA examination is therefore required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should also obtain and 
associate with the claims file any Social 
Security disability determinations and the 
medical records underlying the 
determinations.  All requests and responses 
received should be documented in the claims 
file.
 
2.  Thereafter, afford the veteran an 
examination by a VA examiner with 
appropriate expertise, to address the 
nature and severity of current residuals of 
lumbosacral spine injury with degenerative 
changes.  The claims folders, to include 
this Remand, must be made available to the 
examiner for review in conjunction with the 
examination.  Any necessary and non-
invasive tests and studies should be 
conducted.  The examiner should 
appropriately address standardized 
questions pertaining to low back 
disability, and provide a complete 
explanation for all findings and 
conclusions.  

a.  The examiner must address 
ranges of motion, reported 
episodes of exacerbation or flares 
of increased severity of 
disability, and functional 
limitations associated with the 
disorder including as associated 
with DeLuca factors of functional 
loss due to pain on undertaking 
motion, fatigue, weakness and/or 
incoordination.  38 C.F.R. §§ 4.40 
and 4.45 (2009); DeLuca v. Brown,  
8 Vet. App. 202 (1995).

b.  In so doing, the VA examiner 
should note the veteran's history 
of left ankle disability, the 
prior VA examinations for 
compensation purposes in March 
2007 and February 2009 and prior 
and subsequent treatments, the 
Veteran's own contentions and 
their credibility or lack of 
credibility (if so indicated), 
other lay statements and their 
credibility or lack of credibility 
(if so indicated), and any other 
relevant evidence within the 
claims file.

c.  The examiner should also note 
that the current examination is 
necessitated  by a failure of the 
February 2009 VA examiner to 
adequately address functional 
limitations associated with the 
disorder including as associated 
with DeLuca factors of functional 
loss due to pain on undertaking 
motion, fatigue, weakness and/or 
incoordination.  

3.  After completion of the above, the RO 
should then review the expanded record and 
readjudicate the issues on appeal.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


